United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 26, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-51523
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NOE ALEMAN, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1509-ALL
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Noe Aleman, Jr. appeals his convictions for conspiracy,

harboring illegal aliens, and encouraging and inducing aliens to

remain in the United States.   Aleman was sentenced to a term of

imprisonment of six months on each count to be followed by three-

year terms of supervised release, all terms to run concurrently.

     Aleman asserts that the Government failed to prove criminal

intent with respect to any of the three counts because he

believed, based on legal advice, that the three Mexican females

could remain in the United States legally beyond the date of the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51523
                                 -2-

temporary parole.    Viewed in the light most favorable to the

verdict, the evidence was sufficient for a rational jury to find

beyond a reasonable doubt Aleman guilty of conspiracy, harboring

illegal aliens, and encouraging and inducing aliens to remain in

the United States.    See Jackson v. Virginia, 443 U.S. 307, 319

(1979); 8 U.S.C. § 1324(a)(1)(A)(iii), (iv); 18 U.S.C. § 371.

     The evidence that the aliens had single day parole (I-94

forms), that Aleman lied about turning in the forms when the

aliens returned to Mexico, that Aleman and his wife lied about

the aliens living in their home, that the aliens were in the

United States because they were regularly attending school, that

Aleman lied to border officials about the aliens’ location in

Mexico, and that Aleman repeatedly attempted to have additional

parole granted to allow the aliens to be in the United States

legally was sufficient for a rational jury to find beyond a

reasonable doubt that Aleman knew that the aliens were in the

United States illegally and to establish criminal intent with

respect to all of the three counts of conviction.    The evidence

was sufficient to support Aleman’s convictions for conspiracy,

harboring illegal aliens, and encouraging and inducing aliens to

remain in the United States.

     AFFIRMED.